Citation Nr: 1513567	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO. 12-35 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to initial rating in excess of 10 percent for a left knee disability.

2. Entitlement to service connection for a low back disability to include as secondary to service-connected left ankle and left knee disabilities. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

The left knee disability claim originally came to the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA). Following two remands the claim returned to Board on appeal and service connection was denied in a February 2006 decision. Following a remand from the United States Court of Appeals for Veterans Claims (Court) in April 2007, the Board granted service connection in a July 2010 decision. After a November 2010 rating decision effectuated the Board's decision, the Veteran once again appealed, seeking a higher initial rating. A June 2011 rating decision had denied the Veteran's claim for service connection for a lower back disability. The two claims were certified for appeal together and the Board remanded the claims in February 2014 for additional evidentiary development. The case has now returned to the Board for appellate review.

The issue of entitlement to service connection for a low back disability to include as secondary to service-connected left ankle and left knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disability is manifested by extension to 0 degrees, flexion to 95 degrees with painful motion at 60 degrees, and subjective reports of pain. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5259, 5260, 5261 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With regards to the Veteran's claim for increased rating for left knee disability, VA has met all statutory and regulatory notice and duty to assist obligations. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.327.

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. Also, ideally, this notice should precede the initial adjudication of the claim. To this end, prior to adjudication of the Veteran's claim, a letter dated in April 2011 fully satisfied these duty to notify provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

A more recent January 2014 letter additionally informed the Veteran of how VA determines the appropriate "downstream" disability rating and effective date once service connection is granted, in compliance with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Moreover, although an additional notice did not precede the initial adjudication of the claim, a delay in timing of the provision of notice is "cured," and therefore resultantly harmless, when a fully-compliant VCAA notification letter is provided followed by readjudication of the claim (such as in a statement of the case (SOC) or supplemental SOC (SSOC)) after the claimant has had opportunity to submit additional evidence or argument. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). And, here, this claim was readjudicated in the July 2014 SSOC, providing all required notice.

Also as concerning the claim for a higher initial rating for the left knee disability, this other claim also arose in the context of the Veteran trying to establish his underlying entitlement to service connection for this disability, which as mentioned since has been granted. So his appeal of this claim concerns a "downstream" issue - namely, the rating initially assigned for this now service-connected disability. In this circumstance VA does not have to provide additional VCAA notice concerning this downstream disability rating element of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted. See Goodwin v. Peake, 22 Vet. App. 128 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance. The Veteran was provided this required SOC, also since has been provided a SSOC, together citing the statutes and regulations governing the rating of this disability and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability. The Veteran has, therefore, received all required notice concerning this downstream initial-rating claim.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs), post-service treatment records, including his VA treatment records, VA examination reports, and private medical opinions are all in the file. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. He was most recently evaluated in March 2014, and the evaluation is considered adequate for rating purposes as it was based on consideration of his pertinent medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully-informed decision regarding its severity in relation to the applicable rating criteria. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claims, the Board finds that any such failure is harmless, i.e., nonprejudicial. See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that lack of prejudicial harm with regard to notice errors may be shown, in pertinent part, that any defect was cured by actual knowledge on the part of the claimant or that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim).

The Board additionally finds there has been compliance, certainly substantial compliance, with its prior remand directives with regard to the Veteran's left knee disability. The Court has held that "only substantial compliance with the terms of the Board's remand would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.). The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for the requisite medical examination and that it was conducted in March 2014, directly owing to the February 2014 Board remand. The AMC also duly considered the results and issued a SSOC in October 2014. See Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders, as a matter of law).

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition. 38 C.F.R. §§ 3.102, 4.3; see Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). In determining the present level of disability for any increased-rating claim, however, the Board must consider whether to "stage" the rating, irrespective of whether an initial or established rating. See Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 (1999). Here, on appeal, is the initial evaluation, and as such the severity of the disability is to be considered during the period from the initial assignment of the 10 percent rating, June 6, 2002, to the present.

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).
VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating." See Fenderson v. West, 12 Vet. App. at 126. The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart, 21 Vet. App. at 509-10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5260 for his left knee condition. 

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg. A noncompensable rating is assigned when flexion is limited to 60 degrees. 10 percent rating is assigned when flexion is limited to 45 degrees. A 20 percent rating is assigned when flexion is limited to 30 degrees. A 30 percent rating is assigned when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg. A noncompensable rating is assigned when extension is limited to 5 degrees. A 10 percent rating is assigned when extension is limited to 10 degrees. A 20 percent rating is assigned when extension is limited to 15 degrees. A 30 percent rating is assigned when extension is limited to 20 degrees. A 40 percent rating is assigned when extension is limited to 30 degrees. A 50 percent rating is assigned when extension is limited to 45 degrees. Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee. A 10 percent rating is warranted for a slight knee disability. A 20 percent rating is warranted for a moderate knee disability. A 30 percent rating is warranted for a severe knee disability. 38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. §§ 4.2, 4.6. It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.
The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98 (August, 1998). VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. Id. In this regard, in applying Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion." See also 38 C.F.R. § 4.59 (2014).

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities. As discussed below, however, the objective evidence of record does not contain findings of any of the following: ankylosis of the knee (rated under Diagnostic Code 5256); dislocation of semilunar cartilage (rated under Diagnostic Code 5258); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263). 38 C.F.R. § 4.71a. As such, ratings under these Diagnostic Codes are not applicable.

The Veteran underwent VA examinations in June 2011 and March 2014. At the June 2011 examination, the Veteran denied any leg weakness and walked with a normal gait. At the March 2014 examination, there was indication of less movement than normal, pain upon movement, disturbance of locomotion, excess fatigability, deformity, and interference with sitting, standing, and weight-bearing. There was some pain when the knee was touched, but the Veteran demonstrated normal stability and was capable of active movement against some resistance. There were residual signs of meniscectomy, antalgic gait and degenerative changes, but none of the scars caused any additional problems. The Veteran could perform the three repetitions-use test. He denied any specific flare-ups. There were no episodes of dislocation or recurrent subluxation. There were no constitutional symptoms related to the knee and no ankylosis. The Veteran's left knee was capable of extension to 0 degrees, and flexion to 95 degrees, though painful motion began at 60 degrees.
Based in part upon the March 2014 examination, an evaluation of 10 percent disabling was retained based on symptomatic residuals of semilunar cartilage removal and painful motion of the knee.

An evaluation of 10 percent is assigned whenever there is functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion or when there is recurrent subluxation or lateral instability of knee which is considered slight or with removal of semilunar cartilage which is symptomatic or with flexion limited to 45 degrees or with extension limited to 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A higher evaluation is not warranted unless there is dislocated cartilage semilunar, with frequent episodes of "locking" pain, and effusion in to the joint or when flexion is limited to 30 degrees or when extension is limited to 15 degrees. Id. 

In addition, higher ratings are not warranted based on limitation of motion. At worst, range of motion testing during the period on appeal demonstrated full extension and 95 degrees of flexion in the Veteran's left knee with the onset of pain at 60 degrees. As noted above, compensable ratings for limitation of motion require flexion limited to 45 degrees or extension limited to 10 degrees. Higher 20 percent ratings require flexion limited to 30 degrees or extension limited to 15 degrees. 
Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered. DeLuca, 8 Vet. App. at 207 -08. Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the veteran. Johnston v. Brown, 10 Vet. App. 80, 85 (1997). However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating. Id. 

Taking pain on motion into consideration, as required by DeLuca, at most, the Veteran has motion of his left knee involving flexion restricted to 60 degrees and full extension, with no additional loss of motion after repetition. The 10 percent rating assigned under DC 5260 appears to take into consideration painful motion and functional loss. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 207-08. Therefore, given the ranges of motion demonstrated throughout the period on appeal, the Board finds that higher or separate ratings based on limited motion are not warranted. 
The Veteran has had semilunar cartilage removed (rated under Diagnostic Code 5259), but given that the Veteran's painful motion was a factor in awarding the 10 percent rating under Diagnostic Code 5260, awarding a separate 10 percent for those symptoms would result in improper pyramiding. See 38 C.F.R. § 4.14 (2014). Therefore, entitlement to a rating in excess of 10 percent for a left knee disability must be denied

The Board also notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as left knee pain and limited mobility. See, e.g., Layno, 6 Vet. App. at 470. The Board finds the Veteran to be credible in his reports of the symptoms he experiences. However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left knee disability.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the left knee condition with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein. What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to initial rating in excess of 10 percent for a left knee disability is denied.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

The Veteran has currently diagnosed low back disability. The Board, however, does not have the medical expertise to determine the nature and etiology of low back disability. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Therefore, the Board must remand the claim for additional development because the March 2014 opinion did not state the probability that the Veteran's low back disorder is aggravated by his left ankle and/or left knee disabilities. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014). Also, subsequent to the 2014 VA examination, the Veteran submitted a statement from Luis E. Faura-Clavell, M.D. dated in September 2014 who opined that "[i]t is much possible than not that [the Veteran's] lumbar L4-L5 left foraminal stenosis and clinical left lumbar radiculopathy and sciatica at the left lower extremity developed with time; as a direct cause and effect of the original - initial catastrophic left ankle injury and surgical treatment residuals;..." The examiner should comment on this examiner's opinion in rendering any addendum. 

VA should obtain an addendum opinion regarding the nature and etiology of the Veteran's low back disability.


Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the March 2014 examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is required only if deemed necessary by the examiner.

The examiner should prepare an addendum to the earlier opinion specifically, explicitly, and clearly stating the probability ("likely", "as likely as not", or "unlikely") that the Veteran's low back disorder is aggravated by his left ankle and/or left knee disabilities. The term "as likely as not" means at least 50 percent probability. It does not mean merely within the realm of medical possibility. Rather, the weight of medical evidence both for and against a conclusion regarding aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. The examiner should comment on the September 2014 opinion on Dr. Faura-Clavell. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the requested addendum has been completed,
the report should be reviewed to ensure that it is in
complete compliance with the directives of this remand. 
If the report is deficient in any manner, it should be
returned to the examiner for corrective action.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


